Citation Nr: 0316817	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-10 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond March 14, 2000, for Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1988 to January 
1989.  The appellant is the veteran's spouse.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2002 determination of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The RO awarded the veteran a total schedular disability 
evaluation in March 1990, effective from January 1989. 

3.  The RO notified the veteran of the award, which 
established his dependents' eligibility for Chapter 35 
benefits, in March 1990. 

4.  The RO received the appellant's claim for Chapter 35 
benefits in March 2002.

5.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for Chapter 35 benefits 
because of a physical or mental disability that did not 
result from her own willful misconduct.  




CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date beyond March 14, 2000, for DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3021, 21.3046, 21.3047 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, who is 
the veteran's spouse, is entitled to an extension of her 
delimiting date of March 14, 2000, for Chapter 35 benefits.  
The RO denied the appellant this benefit in March 2002 and 
April 2002, and the appellant appealed these decisions.

In response to the appellant's appeal, in letters dated April 
2002 and a statement of the case issued in July 2002, the RO 
fulfilled its duty to notify the appellant of the evidence 
needed to substantiate her claim and indicated that it would 
assist the appellant in the development of that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002).  Specifically, in one letter dated April 2002, 
the RO informed the appellant that it needed the following 
additional information before it could decide the appeal: the 
type of disability being claimed; the beginning and ending 
dates of the period during which the appellant couldn't go to 
school or train as a result of that disability; the reason 
for which she was unable to begin or continue training; and 
medical records showing a diagnosis of, and treatment for, a 
disability and how long she had the disability.  In the 
statement of the case, the RO provided the appellant 
additional time to submit such evidence.  Thereafter, the 
appellant submitted a written statement, but did not identify 
any outstanding evidence that needed to be obtained in 
support of her claim.  The RO's assistance in obtaining 
evidence was thus unnecessary.  In light of these facts, the 
Board finds that VA satisfied its duties of notifying the 
appellant of the evidence needed to substantiate her claim 
and obtaining and fully developing all evidence necessary for 
the equitable disposition of that claim.  Proceeding to an 
adjudication of the merits of this claim does not, therefore, 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The basic facts in this case are not in dispute.  The veteran 
had active service from February 1988 to January 1989.  By 
rating decision dated March 1990, the RO granted the veteran 
a total schedular evaluation, which established the veteran's 
dependents' basic eligibility for Chapter 35 DEA benefits.  
The RO notified the veteran of this action by letter dated 
the same month.  Approximately five years later, in 1995, the 
veteran married the appellant.  In March 2002, the appellant 
filed a claim for an extension of her delimiting date for DEA 
benefits so that she could pursue undergraduate training.  In 
March 2002 and April 2002, the RO denied the appellant's 
claim.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a permanent and total disability evaluation.  38 
U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 C.F.R. 
§ 21.3021(a)(3)(i) (2002).  The appellant's eligibility for 
Chapter 35 benefits in this case derives from her status as a 
spouse of a permanently and totally disabled veteran.  The 
appellant became eligible for such assistance in March 1990, 
when the RO granted the veteran a total schedular disability 
evaluation. 

Generally, an eligible person has 10 years during which to 
use his or her Chapter 35 benefits.  The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation effective 
after November 30, 1968, is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse.  38 U.S.C.A. 
§ 3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2)(ii) 
(2002).  In this case, the RO assigned the more advantageous 
date of March 14, 2000 as the appellant's delimiting date for 
Chapter 35 benefits based on the date the veteran was 
notified of his total schedular disability evaluation.

The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. 
§ 21.3047.  Under 38 C.F.R. 
§ 21.3047 (2002), an eligible spouse shall be granted an 
extension of the applicable period of eligibility as 
otherwise determined by section 21.3046 provided the spouse: 
(1) applies for the extension within the appropriate time 
limit; (2) was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
period of eligibility because of a physical or mental 
disability that did not result from the willful misconduct of 
the eligible spouse or surviving spouse; (3) provides VA with 
any requested evidence tending to show that the requirements 
of (2) have been met, and (4) is otherwise eligible for 
payment of educational assistance for the training pursuant 
to the provisions of Chapter 35, Title 38, United States 
Code.  38 C.F.R. § 21.3047 (2002).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is latest.  38 U.S.C.A. § 3512(b)(2) (West 2002).

The appellant in this case claims that she is entitled to an 
extension of her delimiting date for the following reasons: 
(1) She thought that the 10-year period of eligibility began 
on the date she married the veteran, in 1995; (2) She was 
unable to pursue her education prior to 2002 because the 
veteran needed her care; (3) Prior to enrolling in school, 
personnel at the RO told her that VA would pay for her 
schooling; and (4) Personnel at another VA office misinformed 
her with regard to her eligibility status. 

The Board acknowledges the appellant's arguments.  However, 
there is no statutory or regulatory provision allowing for an 
extension of the appellant's delimiting date based on the 
reasons asserted.  First, a mere belief in eligibility is 
insufficient to confer eligibility when the statutory and 
regulatory provisions do not so allow.  Second, the 
provisions are clear; in order to receive Chapter 35 
benefits, the appellant must show that she, not the veteran, 
had a disability that interfered with her pursuit of 
education.  The Board notes that the record indicates that 
during this time period the appellant indicated that she did 
not always care for her husband alone and that she was 
involved in operating a business.  Finally, with regard to 
her third and fourth assertion, although VA is required to 
inform the appellant correctly about basic eligibility or 
ineligibility for educational assistance benefits, the remedy 
for breach of such an obligation cannot involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding 
that inaccurate advice does not create any legal right to 
benefits where such benefits are otherwise precluded.); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).

In sum, the appellant's eligibility for Chapter 35 benefits 
terminated in March 2000, and the appellant was not prevented 
from initiating or completing her chosen program of education 
by March 2000 because of a physical or mental disability that 
did not result from her own willful misconduct.  Based on 
these findings, the Board concludes that the criteria for 
entitlement to an extension of the appellant's delimiting 
date have not been met.  As the law in this case is 
dispositive, the appellant's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Entitlement to an extension of the appellant's delimiting 
date beyond March 14, 2000, for DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

